925 F.2d 1464
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Samuel B. MANGIOPANE, Plaintiff-Appellant,v.Roger T. OVERBERG;  Dennis Baker, Defendants-Appellees.
No. 90-3589.
United States Court of Appeals, Sixth Circuit.
Feb. 6, 1991.

1
Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges;  and BELL, District Judge.*

ORDER

2
Samuel B. Mangiopane, an Ohio state prisoner, moves for a temporary restraining order or preliminary injunction, requests the appointment of counsel, and moves to file a supplemental brief on appeal from the district court's dismissal of his civil rights complaint filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Mangiopane sued employees of the Ohio Department of Rehabilitation and Correction for injunctive relief and punitive damages, alleging that they had transferred him to the Southern Ohio Correctional Facility (SOCF) in spite of knowing that certain inmates at that facility had threatened his life.  He also alleged that the transfer was in retaliation for his filing of other court actions.  The district court dismissed the complaint pursuant to 28 U.S.C. Sec. 1915(d), finding that Mangiopane had no constitutional right not to be transferred, see Meachum v. Fano, 427 U.S. 215, 225 (1976), and that his allegations regarding defendants' motivation for the transfer were conclusory.    See Chapman v. City of Detroit, 808 F.2d 459, 465 (6th Cir.1986).  Moreover, Mangiopane admitted that the two inmates who were a direct threat to him were no longer at SOCF.


4
Upon consideration, this court agrees that this case was properly dismissed under 28 U.S.C. Sec. 1915(d), as it lacks an arguable basis in fact or law.    See Neitzke v. Williams, 490 U.S. 319, 109 S.Ct. 1827, 1831 (1989).  Accordingly, the motions for injunctive relief, for counsel, and to file a supplemental brief are denied, and the district court's judgment is affirmed for the reasons stated in its memorandum opinion filed May 21, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Robert Holmes Bell, U.S. District Judge for the Western District of Michigan, sitting by designation